Citation Nr: 1716841	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-40 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the Air Force from March 1951 to January 1955.

This matter comes before the Board of Veteran's Appeals (Board) from a June 2016 rating decision by the Board of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran filed an initial claim for service connection for bilateral hearing loss and sleep apnea as secondary thereto in March 2016.  A June 2016 Rating Decision granted service connection for bilateral hearing loss which is currently evaluated at 0 percent disabling.  The claim for sleep apnea was denied.  In July 2016, the Veteran filed a Notice of Disagreement, contending that he was entitled to a compensable disability evaluation for his service-connected hearing loss.  The RO issued a Statement of the Case denying the claim in the same month.  In August 2016, the Veteran filed a VA Form 9 Appeal to the Board.  

In September 2016, the Veteran submitted a statement regarding his claim of entitlement to service connection for sleep apnea.  The Veteran did not waive review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2016).  Upon review, the RO determined that the evidence failed to provide a basis for changing its prior decision.  He submitted a timely notice of disagreement as to his denial of service connection for sleep apnea in November 2016.  In January 2017, the RO issued a Statement of the Case continuing the denial of the Veteran's claim.  The Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals in January 2017.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  This undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss was manifested by no worse than level III hearing impairment in the right and left ear.

2.  The evidence of record shows that the Veteran's obstructive sleep apnea did not manifest during or as a result of military service, nor is it related to a service connected disability.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Bilateral Hearing Loss

The Veteran contends that he is entitled to initial increase rating in excess of 0 percent for bilateral hearing loss. However, as outlined below, the preponderance of the evidence is against the claim. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to hearing loss disabilities, evaluations range from non-compensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test. 

In 38 C.F.R. § 4.85 (2016), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns of Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2016), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

Further, the provisions of 38 C.F.R. § 4.86 (2016) address exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2016). Each ear will be evaluated separately. Further, when the puretone threshold is 30 decibels or less at 1,000 Hz and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(b) (2016). That numeral will then be elevated to the next higher Roman numeral. Id.  

As such, the Board will analyze the evidence of record against the above diagnostic criteria to determine whether a compensable disability rating is warranted for the Veteran's bilateral hearing loss. In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

To that end, the Veteran participated in a VA audiological consultation in May 2016. At that time, the Veteran's audiometric results were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
60
65
LEFT
15
30
50
60
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 85 percent in the left ear.

Pure tone threshold averages were 54 dB for the left ear and 53 dB for the right ear. Use of Table VIA was applied because the examiner determined that the use of speech discrimination score testing was inappropriate for this Veteran due to language difficulties, cognitive problems, and inconsistent word recognition scores. See 38 C.F.R. § 4.85(c) (2016). 

The Veteran's hearing impairment levels correspond to Level III in the left and right ear. Intersecting Levels III and III under Table VII result in a non-compensable disability rating.  See 38 C.F.R. § 4.86.

Upon consideration of the above findings, the Board finds that the Veteran does not qualify for a compensable disability rating at any time during the rating period on appeal. 

The Board notes that this finding does not signify the absence of a disability associated with the Veteran's hearing loss. The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). In this case, the mechanical application does not yield a compensable disability rating for the Veteran's level of hearing loss at any time during the appeals period. 

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 0 percent for his service-connected bilateral hearing loss.  In his August 2016 VA Form 9, the Veteran disputed the use of "dB losses" in determining his disability evaluation.  The Veteran cited the VA Handbook of Standard Procedures to suggest that 8 dB should be added to his test tolerances and that he should be provided an intensity function test of his left ear because his speech recognition was below 92 percent.  The Board does not find this argument to be persuasive.  It is presumed that the VA audiologist performed all tests as indicated.  The Veteran has provided no evidence to contradict this presumption.  

Furthermore, the Veteran's service personnel records do indicate that he served as an Airborne Radar Systems Specialist or Equipment Repairmen and was exposed to acoustic trauma.  In a May 2016 VA Examination, the VA examiner opined that it is at least as likely as not that the Veteran's hearing loss resulted from military noise exposure.  Service connection was granted on that basis.  However, the evidence of record is silent as to the Veteran's complaints of worsening of symptoms or that his hearing loss severely impacts his occupational functioning and daily activities.  Higher evaluations are assigned for more severe hearing impairment.  While the Board is sympathetic to the Veteran's complaints, the Board finds that entitlement to an increased evaluation has not been demonstrated in the present case. It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level, and the Veteran has not demonstrated such a significant functional loss as to justify an increased rating at this time. Accordingly, the Board finds that entitlement to a compensable disability rating for bilateral hearing loss is not warranted at this time. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable evaluation for bilateral hearing loss must be denied.

The Board has considered whether referral for an extraschedular rating would have been warranted in this case.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that all the symptomatology and impairment caused by the Veteran's hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's hearing loss has been manifested by symptoms of diminished hearing.  The schedular rating criteria specifically provides ratings in association with diminished hearing.  See 38 C.F.R. § 4.85 (2016).  As such, the assigned ratings are adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration (under 38 C.F.R. § 3.321(b)) for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combi9ned effect of more than one service-connecte4d disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Service Connection - Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea, to include as secondary to a service connected disability. However, as outlined below, the preponderance of the evidence demonstrates that the Veteran's sleep apnea did not manifest during or as a result of active duty military service and was not caused or aggravated by a service connected disability.  As such, service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active peacetime service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). The diseases listed in section 3.309(a) do not include any sleep disorders. 

Under 38 C.F.R. § 3.310 (a) (2016), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 (2016) with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744- 47  (Sept. 7, 2006). 

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107 (b) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 (2016).

The Board acknowledges that the Veteran provided additional evidence in support of his claim for benefits.  In a September 2016 correspondence, the Veteran's private physician opined that his obstructive sleep apnea is more likely than not connected to his military service.  The physician also concluded that the Veteran's condition is secondary to his bilateral hearing loss but failed to provide a rationale for the opinion.  Other medical evidence includes a February 2016 sleep study which confirmed the Veteran's diagnosis of severe obstructive sleep apnea.  In August 2016, a Disability Benefits Questionnaire was prepared by a private physician that also showed a diagnosis of obstructive sleep apnea and determined the condition resulted from hearing loss and tinnitus.  Again, the opinion failed to provide a rationale in support of its conclusion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Veteran also submitted several publications including an October 2015 article that suggests hearing loss and tinnitus may cause sleep apnea.  The article, however, is not persuasive as its contentions neither state nor provide substantial evidence that hearing loss or tinnitus caused the Veteran's sleep apnea.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  

In December 2016, the Veteran was afforded a VA examination.  Based on the examiner's review of the evidence of record and relevant medical literature, the VA examiner opined that it is less likely than not that the Veteran's sleep apnea is causally related to his military service or service connected disabilities.  The Disability Benefits Questionnaire also indicated that relevant medical literature does not support an etiological link between hearing loss/tinnitus and the development of sleep apnea as secondary to the conditions.

It's also worth noting that the Veteran provided a lay statement in September 2016 asserting that secondary service connection is warranted due to "exposure to acoustic trauma and noise exposure" and in the alternative, presumptive service connection on the basis of sleep apnea as a chronic disease.  The Veteran reported that he believed he exhibited symptoms of sleep apnea since service, such as high blood pressure, loud snoring, gasping for air and others.  
As a general rule, a lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence of the claimed symptomatology.

Here, the evidence of record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a condition such as sleep apnea to hearing loss and/or tinnitus, or, to link reported symptoms over a number of decades to a disability such as obstructive sleep apnea.  As such, the Veteran's assertions are not competent evidence of causation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's assertions fail to demonstrate that service connection for obstructive sleep apnea is warranted.  

In reviewing the evidence of record, the Board assigns the most probative weight to the VA opinions offered in December 2015. Although the Veteran provided private treatment records in an attempt to establish a link between his disability and military service, the evidence failed to provide a rationale upon which the stated conclusions were based.  Further, the publications submitted do not provide a substantial basis for relating the Veteran's sleep apnea to his service connected hearing loss. Therefore, the Board finds that the Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to his service connected bilateral hearing loss must be denied. 

In light of the aforementioned, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea both on a direct and secondary basis.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

1.  The claim of entitlement to a compensable disability rating for bilateral hearing loss is denied.

2.  The claim of entitlement to service connection for sleep apnea, to include as secondary to a service connected disability of hearing loss and/or tinnitus is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


